Name: Commission Regulation (EC) No 961/98 of 7 May 1998 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 135/58. 5. 98 COMMISSION REGULATION (EC) No 961/98 of 7 May 1998 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 6(2a) and Article 12 thereof, Whereas Article 13(3) of Commission Regulation (EEC) No 1068/93 (3), as last amended by Regulation (EC) No 1482/96 (4), provides that where the agricultural conversion rate is fixed in advance, the relevant certificate is only valid in a single Member State; whereas the limita- tion on the validity of certificates fixing the agricultural conversion rate in advance to the territory of a single Member State constitutes a derogation from the general rule whereby certificates are valid and can be used throughout the Community; whereas that limitation on the validity of certificates to a single Member State was introduced to prevent risks of speculation following the fixing in advance of the agricultural conversion rate; Whereas it transpires that the objective can be achieved by less restrictive measures than those laid down by the arrangements in force; whereas the limitation of the validity of certificates fixing the agricultural conversion rate in advance to the territory of a single Member State should therefore be lifted and provision should be made at the same time for suitable measures to prevent specula- tion; Whereas Article 14 of Regulation (EEC) No 1068/93 lays down the indications to be entered in certificate applica- tions and in certificates relating to the limitation of the validity of certificates fixing the agricultural conversion rate in advance; whereas those indications should be deleted; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1068/93 is hereby amended as follows: 1. Article 13(3) is replaced by the following: 3. During the term of validity of advance fixing of the agricultural conversion rate and in order to qualify for the rate fixed in advance, certificates must be used in the Member State specified by the applicant at the time the application for advance fixing of the agricul- tural conversion rate is submitted. Where certificates are used in the Member State other than that specified on the certificate by the applicant, the agricultural conversion rate to be applied shall be:  the lowest rate applied in the Member State of utilisation of the certificate from the date of advance fixing of the rate until the date of utilisa- tion of the certificate, less 5 %, where an amount to be granted to the operators is concerned,  the highest rate applied in the Member State of utilisation of the certificate from the date of advance fixing of the rate until the date of utilisa- tion of the certificate, plus 5 %, where an amount to be paid by the operator is concerned. Section 20 of applications for import and export licences and the relevant certificates shall bear one of the following:  Estado miembro designado para la utilizaciÃ ³n: . . . . . .  aplicaciÃ ³n del apartado 3 del artÃ ­culo 13 del Reglamento (CEE) no 1068/93  Medlemsstat angivet for licensudnyttelsen: . . . . . .  anvendelse af artikel 13, stk. 3, i forordning (EÃF) nr. 1068/93  Bestimmungsmitgliedstaat gemÃ ¤Ã  Artikel 13 Absatz 3 der Verordnung (EWG) Nr. 1068/93 ist . . . . . .  Ã Ã Ã ¹Ã Ã ¸ Ã Ã µÃ ½ Ã ºÃ  Ã Ã ±Ã Ã ¿r µ Ã Ã µÃ »Ã ¿r Ã Ã Ã ·Ã Ã ¹ µÃ ¿ÃÃ ¿Ã ¹ Ã Ã ·Ã Ã µÃ r: . . . . . .  Ã µÃ Ã ±Ã  µÃ ¿Ã ³ Ã Ã · Ã Ã ¿Ã Ã Ã ±Ã Ã ¸Ã Ã ¿Ã 13 ÃÃ ±Ã  Ã Ã ±Ã ³Ã Ã ±Ã Ã ¿r 3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿ Ã Ã (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1068/93  Member State of utilisation specified: . . . . . .  Article 13(3) of Regulation (EEC) No 1068/93  Ã tat membre dutilisation dÃ ©signÃ ©: . . . . . .  appli- cation de larticle 13 paragraphe 3 du rÃ ¨glement (CEE) no 1068/93  Stato membro di utilizzazione designato: . . . . . .  in virtÃ ¹ dellarticolo 13, paragrafo 3, del regola- mento (CEE) n. 1068/93 (1) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 108, 1. 5. 1993, p. 106. (4) OJ L 188, 27. 7. 1996, p. 22. ¬ ¬EN Official Journal of the European CommunitiesL 135/6 8. 5. 98  Voor gebruik van het certificaat opgegeven lidstaat: . . . . . .  Toepassing van artikel 13, lid 3, van Verordening (EEG) nr. 1068/93  Estado-membro de utilizaÃ §aÃ o designado: . . . . . .  AplicaÃ §aÃ o do nÃ « 3 do artigo 13Ã « do Regulamento (CEE) nÃ « 1068/93  Nimetty jÃ ¤senvaltio, jossa todistus kÃ ¤ytetÃ ¤Ã ¤n: . . . . . .  asetuksen (ETY) N:o 1068/93 13 artiklan 3 kohdan mukaisesti  Angiven medlemsstat dÃ ¤r licensen skall anvÃ ¤ndas: . . . . . .  tillÃ ¤mpning av artikel 13.3 i fÃ ¶rordning (EEG) nr 1068/93. 2. Article 14 is amended as follows: (a) In paragraph 1, the second subparagraph is deleted. (b) In paragraph 2, the second sub-indent of the entry in the 11 Community languages is deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, at the request of the party concerned, Article 1 shall apply to applications still pending on the day of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1998. For the Commission Franz FISCHLER Member of the Commission